Citation Nr: 0323969	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  00-07 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an increased evaluation for heart disease, 
rated as 30 percent disabling, effective from January 1980, 
and as 10 percent disabling, effective from August 1982.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from February 1943 to June 
1943.

This appeal came to the Board of Veterans' Appeals (Board) 
from December 1980 and later RO decisions that increased the 
evaluation for the heart disease from 10 to 30 percent, 
effective from August 1980, and decreased the evaluation from 
30 to 10 percent, effective from August 1982.  In April 2001, 
the Board remanded the case to the RO for additional 
development.


FINDING OF FACT

The veteran's heart disease is manifested primarily by an S4 
gallop and a I/VI holosystolic murmur that have produced no 
significant functional impairment since August 1980; dyspnea, 
fatigue, angina, dizziness or syncope, an enlarged heart, a 
diastolic murmur, a significant heart-related decrease in 
workload capacity, or other significant symptoms related to 
the heart disease are not found.


CONCLUSION OF LAW

The criteria for a higher rating for rheumatic heart disease, 
rated as 30 percent disabling, effective from January 1980, 
and as 10 percent disabling, effective from August 1982, are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.104, Codes 7000, 7005, effective prior to or as of January 
12, 1998.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
for an increased evaluation for heart disease, and that the 
requirements of the VCAA have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the severity of his heart condition.  He and his 
representative have been provided with a statement of the 
case and supplemental statement of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, that essentially notify them of the evidence 
needed by the veteran to prevail on the claim.  The veteran's 
representative has been given the opportunity to submit 
written argument.  In a May 2001 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim.  
This letter gave notice of what evidence the veteran needed 
to submit and what evidence VA would try to obtain.  In a 
March 2003 letter, the Board asked the veteran to complete an 
authorization form to allow VA to obtain additional evidence 
from a private physician and asked him for additional 
information on any treatment for heart disease in the late 
1990's.  A review of the record does not show that the 
requested form or information was received.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without providing additional assistance to the veteran in the 
development of his claim as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

A.  Factual Background

The veteran had active service from February to June 1943.

A March 1944 RO rating decision granted service connection 
for mitral stenosis.  A 10 percent evaluation was assigned 
for this condition, effective from July 1943.

A July 1945 RO rating decision increased the evaluation for 
the mitral stenosis from 10 to 30 percent.  This increased 
evaluation was effective from May 1945.

A December 1947 RO rating decision decreased the evaluation 
for the heart condition, reclassified as rheumatic heart 
disease with residual mitral stenosis, from 30 to 10 percent.  
The 10 percent evaluation was effective from February 1948.

The December 1980 RO rating decision increased the evaluation 
for the heart disease, reclassified as rheumatic heart 
disease with coronary artery disease, from 10 to 30 percent.  
The 30 percent evaluation was effective from January 1980.

A May 1982 RO rating decision decreased the evaluation for 
the heart disease, reclassified as rheumatic heart disease 
with mitral stenosis, from 30 to 10 percent.  The 10 percent 
evaluation was effective from August 1982 and has remained 
unchanged since then.

VA and private medical records reveal that the veteran was 
treated and evaluated for heart problems from 1980 to 2002.  
The more salient medical reports are discussed below.

A private medical report dated in September 1980 shows that 
the veteran was seen for left sided chest pain.  The 
diagnosis was chest wall pain.

The veteran underwent a VA examination in October 1980.  It 
was noted that the veteran had a history of valvular heart 
disease that was found in service.  He complained of frequent 
chest pain.  On examination of the cardiovascular system 
there was normal sinus rhythm.  The heart rate was 75 beats 
per minute.  There were no thrills or friction sounds felt.  
There was no edema.  Pedal pulses were good.  There was no 
clubbing.  His blood pressure was 134/76.  An ECG 
(electrocardiogram) study revealed right bundle branch block.  
A chest X-ray showed several granulomas in both lung fields, 
but was otherwise normal.  The assessment was coronary artery 
disease.

A private medical report dated in February 1981 notes that 
the veteran had arteriosclerotic cardiovascular disease with 
exertional chest pain that would require avoidance of 
exertion and rest.  It was noted that the veteran would not 
be able to perform his then job tasks as a result of this 
condition.

The veteran and his wife testified at a hearing in February 
1981.  The testimony was to the effect that the veteran's 
heart disease was more severe than rated and interfered with 
his ability to work.

The veteran underwent a VA medical examination in April 1982.  
He complained of chest pains with dyspnea on exercise.  On 
examination of the cardiovascular system, he had normal sinus 
rhythm without murmurs.  There were no gallops.  Peripheral 
pulses were within normal limits.  His blood pressure was 
130/80.  An ECG study revealed a right bundle branch block 
that was unchanged since 1962 and 1980.  The diagnosis was 
arteriosclerotic heart disease with coronary insufficiency by 
history and right bundle branch block on ECG.

VA medical reports show that the veteran was seen for various 
medical problems in 1998 and 1999, and that he underwent 
various heart studies.  An ECG study in February 1998 
revealed a right bundle branch block.  

A VA report of the veteran's outpatient treatment in April 
1998 shows that he was seen for various medical problems.  It 
was noted that an echocardiogram reportedly showed mitral 
valve thickening with mild mitral regurgitation consistent 
with rheumatic heart valve.  It was noted that he had mild 
left heart enlargement with normal left ventricular 
thickening and normal motion.  It was noted that he was using 
medication to control his blood pressure.

A VA report reveals that the veteran had a heart stress study 
performed in February 1999.  The impressions were 
questionable ischemia in the apex and normal left ventricular 
size and wall motion.

A VA report shows that X-rays were taken of the veteran's 
chest in February 1999.  The impressions were increased 
linear markings at both lung bases compatible with discoid 
atelectasis or fibrosis, a 7 millimeters nodule in the 
inferior aspect of the left hemithorax on the frontal view 
and calcified splenic granulomata suggesting that the lung 
nodule was most likely a granuloma, and prominent left 
ventricle.

A VA report reveals that the veteran underwent a Persantine-
Thalium study in 1999 for chest pain.  The impressions were 
negative IV (intravenous) Persantine ECG test for ischemia, 
no IV Persantine associated chest discomfort, IV Persantine 
associated PAC's (premature atrial contractions), and nuclear 
images that were separately reported.

A VA report reveals that X-rays were taken of the veteran's 
chest in April 1999.  The impression was development of 
Kerley lines when compared with prior study of February 1999, 
compatible with mild interstitial edema.

A VA report shows that the veteran underwent a heart 
catheterization in April 1999.  The impressions were normal 
coronary arteries, elevated left sided hemodynamics, normal 
LV (left ventricle) systolic function, and mild diastolic 
dysfunction.  

A VA report shows that the veteran underwent a cardiac 
evaluation in April 1999.  His blood pressure was 150/70 and 
his pulse was 75 beats per minute.  His heart had a regular 
rate and rhythm.  The assessment was no significant artery 
disease.  It was noted that the veteran was on Diltiazem and 
that the examiner was going to change this to Cardizem CD and 
discontinue his aspirin given his history of no significant 
coronary artery disease and history of Barrett's disease.

A VA report shows that the veteran underwent a study to 
evaluate his left ventricular function in May 1999.  It was 
noted that he had normal LV and RV (right ventricle) function 
and size.  MV (mitral valve) domes mildly suggest RHD 
(rheumatic heart disease) but no significant MR (mitral 
regurgitation)/MS (mitral stenosis).

The veteran underwent a VA heart examination in January 2000.  
The veteran complained of shortness of breath at moderate 
levels of activity with a history of chest pain that went 
through his left arm.  A Persantine-Thallium study in 
February 1999 reportedly showed a mild to moderate partial 
re-perfusing apical defect and a 65 percent ejection 
fraction.  An echocardiogram in March 1998 reportedly showed 
a rheumatic appearing mitral valve with mild right mitral 
regurgitation and no stenosis with normal left ventricular 
function.  An ECG study revealed sinus rhythm with right 
bundle branch block.  His heart rate was 88 beats per minute.  
S1 and S2 were present.  There were no murmurs, no gallops, 
no opening snap, and S2 was single.  The peripheral pulses 
were palpable and equal.  The femoral pulses were present   
There was no peripheral edema today.  Exercise testing was 
not possible because the veteran had leg weakness, general 
debility, and shortness of breath with minimum activity.  

The veteran underwent a VA heart examination in November 2001 
pursuant to the April 2001 Board remand in order to determine 
the severity of his heart disease.  The examiner reviewed the 
evidence in the veteran's claims file.  There was no JVD 
(jugular venous distention), carotid bruits or thyromegaly.  
Cardiac impulse was at the 5th intercostal space and 
midclavicular line  There was an S4 gallop.  There was a I/VI 
holosystolic murmur that was best heard at the apex without 
clear cut radiation.  The diagnosis was rheumatic heart 
disease.  The examiner noted that this diagnosis was unclear 
because there was no clinically significant valvular 
abnormality in any of the available studies and the only 
supporting evidence was some thickening of the mitral valve 
on the most recent echocardiogram study and a stated doming 
of the valve in an earlier study.  The examiner noted that it 
was possible that the veteran has some rheumatic valvular 
disease.  The amount of valvular insufficiency was not 
adequate enough to explain any limiting cardiac symptom in 
the veteran.  The examiner opined that it was doubtful that 
any of the veteran's symptoms were related to valvular 
insufficiency due to rheumatic heart disease.  The examiner 
found do definitive document to support the diagnosis of 
coronary artery disease.  The examiner opined that the 
veteran's diastolic dysfunction on cardiac catheterization 
was most likely due to aging that would account for some 
heart failure symptoms such as dyspnea on exertion that were 
not the result of rheumatic heart disease.  The examiner 
noted that the veteran's non-service-connected disabilities 
such as prostate cancer and esophageal herniation would at 
least as likely cause the veteran's chest pain, particularly 
the continuous pain as described by the veteran.  The 
examiner recommended the veteran for stress ECG to evaluate 
the severity of any heart condition.  An addendum dated in 
January 2002 to the report of the veteran's November 2001 VA 
examination notes that an exercise ECG was performed and the 
veteran exercised for less than one minute and did not exceed 
baseline MET (1 MET) due to fatigue.  It was noted that the 
veteran had severe limitation of exercise tolerance.

B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule), which represent, as 
far as can practicably be determined, the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

The record reveals that the veteran's service-connected heart 
disease has been classified as rheumatic heart disease and 
arteriosclerotic heart disease.  Under the circumstances, the 
Board will consider entitlement to a higher rating for this 
condition under diagnostic codes 7000 and 7005, as did the 
RO.

A 10 percent evaluation is warranted for inactive rheumatic 
heart disease without heart enlargement following established 
active rheumatic heart disease with an identifiable valvular 
lesion and slight, if any, dyspnea.  A 30 percent evaluation 
is warranted for inactive rheumatic heart disease for 3 years 
from the termination of an established service episode of 
rheumatic fever, or its subsequent recurrence, when there 
were cardiac manifestations during the episode or recurrence.  
A 30 percent evaluation is also in order when there is a 
diastolic murmur with characteristic EKG manifestations or a 
definitely enlarged heart.  A 60 percent evaluation requires 
definite heart enlargement; severe dyspnea on exertion, 
elevation of systolic blood pressure, or such arrhythmias as 
paroxysmal auricular fibrillation or flutter or paroxysmal 
tachycardia; and preclusion of more than light manual labor.  
38 C.F.R. § 4.104, Code 7000, effective prior to January 12, 
1998.

The regulations for the evaluation of disabilities of the 
cardiovascular system were revised, effective January 12, 
1998.  62 Fed. Reg. 65207-65224 (Dec. 11, 1997).  When 
regulations are changed during the course of the veteran's 
appeal, the criteria that are to the advantage of the veteran 
should be applied.  Karnas, 1 Vet. App. 308.  Revised 
regulations do not allow for their retroactive application 
unless those regulations contain such provisions and may only 
be applied as of the effective date.  VAOPGCPREC 3-2000.

Under the revised regulations, valvular heart disease with 
workload of greater than 7 METs (metabolic equivalents) but 
not greater than 10 METs resulting in dyspnea, fatigue, 
angina, dizziness or syncope, or continuous medication 
required warrants a 10 percent rating.  A 30 percent rating 
is warranted with a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilatation on EKG, echocardiogram or X-ray.  A 60 percent 
rating is warranted for valvular heart disease with more than 
one episode of acute congestive heart failure in the past 
year, or; workload of greater than 3 METs, but not greater 
than 5 METs, resulting in dyspnea, fatigue, angina, dizziness 
or syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent; a 100 percent rating is 
warranted when there is chronic congestive heart failure, or; 
workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 
30 percent; a 100 percent evaluation is also warranted during 
active infection with valvular heart damage and for 3 months 
following cessation of therapy for the active infection.  
38 C.F.R. § 4.104, Code 7000, effective as of January 12, 
1998.

A 30 percent evaluation is warranted for arteriosclerotic 
heart disease (coronary artery disease) after 6 months 
following acute illness from coronary occlusion or 
thrombosis, or with a history of substantiated anginal 
attacks, when ordinary manual labor is feasible.  A 
60 percent evaluation is warranted following a typical 
history of acute coronary occlusion or thrombosis or with a 
history of substantiated repeated anginal attacks, when more 
than light manual labor is not feasible.  A 100 percent 
evaluation is warranted during, and for 6 months following, 
acute illness from coronary occlusion or thrombosis with 
circulatory shock, etc.  A 100 percent evaluation is also 
appropriate after this 6-month period with chronic residual 
findings of congestive heart failure or angina on moderate 
exertion or when more than sedentary employment is precluded.  
Authentic myocardial insufficiency with arteriosclerosis may 
be substituted for occlusion in these evaluation criteria. 
38 C.F.R. § 4.104, Code 7005, effective prior to January 12, 
1998.

Arteriosclerotic heart disease (coronary artery disease) 
resulting in workload of greater than 7 METs (metabolic 
equivalents) but not greater than 10 METs resulting in 
dyspnea, fatigue, angina, dizziness or syncope, or continuous 
medication required warrants a 10 percent rating.  A 
30 percent rating is warranted for a workload of greater than 
5 METs but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; evidence of 
cardiac hypertrophy or dilatation on EKG, echocardiogram or 
X-ray.  A 60 percent rating is warranted with more than one 
episode of acute congestive heart failure in the past year, 
or; workload of greater than 3 METs, but not greater than 5 
METs, resulting in dyspnea, fatigue, angina, dizziness or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent; a 100 percent rating is 
warranted when there is congestive heart failure, or; 
workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 
30 percent.  38 C.F.R. § 4.104, Code 7005, effective as of 
January 12, 1998.

Testimony from the veteran and his wife is to the effect that 
the veteran's heart disease is more severe than currently 
evaluated and interferers with his ability to work, and 
statements from the veteran are to the effect that his heart 
disease produces significant chest pain and dyspnea.  While 
the VA and private medical reports show that the veteran has 
had dyspnea and chest pain since 1980, the reports of his 
various heart studies and evaluations do not show the 
presence of symptoms of heart disease that produce 
significant functional impairment.  The reports of the 
veteran's VA examinations in October 1980 and April 1982 
indicate the presence of coronary artery disease or 
arteriosclerotic heart disease, but those reports do not 
support the diagnoses with any significant abnormalities.  
The reports of his VA examinations in April 1999, January 
2000, and November 2001 do not indicate the presence of any 
significant heart disease.

The report of the veteran's VA heart examinations in January 
2000 and November 2001 indicate the veteran cannot perform 
exercise ECG due to limitations caused by non-service-
connected conditions.  In November 2001, he underwent a VA 
examination pursuant to a request from the Board in order to 
determine the nature and extent of any heart condition.  The 
examiner who reviewed the evidence in the veteran's claims 
file diagnosed rheumatic heart disease, but noted that it was 
unclear as to whether the veteran had such a condition and, 
if he did, it was unlikely that he had any significant 
symptoms related to such a disease.  The examiner found no 
definite documentation to support the diagnosis of coronary 
artery disease or arteriosclerotic heart disease, and opined 
that it was likely that the veteran's diastolic dysfunction 
found on cardiac catheterization, and chest pain, dyspnea, 
and other symptoms noted in the record were related to non-
service-connected conditions, such as aging, prostate cancer, 
and esophageal herniation.  

In view of the above, the Board finds that the veteran's 
current 10 percent evaluation for heart disease best 
represents his disability picture and that the evidence does 
not support a higher rating for rheumatic heart disease or 
arteriosclerotic heart disease, rated as 30 percent 
disabling, effective from January 1980, and as 10 percent 
disabling, effective as of August 1982, under the provisions 
of diagnostic codes 7000 or 7005, effective prior to or as of 
January 12, 1998.  The preponderance of the evidence is 
against the claim for a higher rating for the heart disease, 
and the claim is denied.

The benefit of the doubt doctrine is not for application with 
regard to the veteran's claim because the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

An increased evaluation for heart disease is denied.



____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

